Mr. Justice Linscott delivered the opinion of the court : Claimant seeks damages in the sum of Sixty Dollars and Twenty-five Cents ($60.25), and charges that on October 15, 1935, about 11:00 p. m., he was driving his Ford truck south on Fifth Street, in the City of Springfield, and at the intersection of Fifth Street and Capitol Avenue, traffic lights regulated the traffic. Claimant ayers that he had the right-of-way, and while in the exercise of due care and caution for his own safety, a truck driven by Norman R. Stanton, a member of the National Guard, carelessly and negligently struck him. The negligence averred is that of running the traffic light. This again raises the question of the liability of the State for the negligent acts of its agents. This court, the Supreme Court of the United States and the Supreme Court of Illinois have repeatedly held that the State is not liable for the injuries complained of by reason of the malfeasance, misfeasance or negligence of its officers or agents in the exercise of its governmental functions. Petersen vs. State, 8 C. C. R. 9; Shumway vs. State, 8 C. C. R. 43; Sullivan vs. State, 8 C. C. R. 140; Childress vs. State, 8 C. C. R. 223. The motion to dismiss filed by the Attorney General will, therefore, be sustained, and the award denied.